CoC OD Oo HI DO NH BR He PB KH

VY NM NY NY KY NY KY HY we we — _
SAAN A YD NH FE SOK DT AaAEaH

Case 3:18-cr-05579-RJB Document 685 Filed 07/03/19 Page 1 of 1

 

FILED _____. LODGED Judge Ronald B. Leighton
RECEIVED

JUL -3 2019

CLERK US. DISTR:OT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

UNITED STATES OF AMERICA, NO. CR18-5579RBL

Plaintiff,
ACCEPTANCE OF PLEA OF GUILTY,

Vv. ADJUDICATION OF GUILT AND
NOTICE OF SENTENCING

MICHAEL JOHN SCOTT,

Defendant.

 

 

 

 

This Court, having considered the Report and Recommendation of the United States
Magistrate Judge, to which there has been no timely objection, and subject to consideration
of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B), hereby accepts the plea of
guilty of the defendant to the charge contained in the Second Superseding Indictment, and

the defendant is adjudged guilty of such offense. All parties shall appear before this Court

for sentencing as directed.

: ~—s
IT IS SO ORDERED this 23, day of Jus, 2019.
| % es

UNITED STATES DISTRICT JUDGE

ACCEPTANCE OF PLEA OF GUILTY UNITED STATES ATTORNEY
1201 PACIFIC AVE, SUITE 700

CR18-5579RBL/MICHAEL JOHN SCOTT - 1 TACOMA, WASHINGTON 98402
(253) 428-3800
